DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 7,9, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a housing having electronics encapsulated by an encapsulating compound, does not reasonably provide enablement for a housing having an encapsulating compound without an electronic therein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Independent claims 7 and 9 do not explicitly and positively recite the housing having electronics encapsulated by the encapsulating compound.  The claims merely recite an encapsulating compound for encapsulating electronics.  The entire instant disclosure recites a housing with encapsulated electronics therein but does not recite a housing with encapsulating compound minus electronics.  See paras. 0029,0031,0033,0034,0038, and 0039; and figs 1-3.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0311095) in view of Koshiba (US 2002/0180108).
 	Regarding claim 7, Okada et al teach:
  	(currently amended): An electromagnetic compatibility (EMC) shielding housing (Okada et al: paras. 0119-0126; fig 13-16; the resin-encapsulated electronic including the plate-like member 11, which is an electromagnetic shield), comprising: a plastic molded part (Okada et al: para. 0121; plate-like member 11 is made of resin); 	
 	an encapsulation compound for encapsulating electronics, said encapsulation compound being fused to said plastic component (Okada et al: paras. 0123-124; figs 13-16; resin 41 is used to encapsulate the electronic components 31).  
 	However, Okada et al do not teach an EMC active fabric integrated into said plastic molded part, said EMC active fabric being overmolded with a plastic component of said plastic molded part.  Koshiba teaches an electromagnetic shielding box including a wire net 3 or mesh plate 4 being overmolded by the plastic wall body 8 of the box (figs 1-6).  Koshiba also teaches the use of embedded/encapsulated wire nets or mesh plates has great advantages for electromagnetic shielding (para. 0006).  Since Okada et al and Koshiba are analogous with respect to electromagnetic shielding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

 	Regarding claim 10, since the exactly position of the fabric is a mere obvious matter of choice dependent on the desired final product and it is well-known in the encapsulated electronic art to position a shield at about the middle or deep within a component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the wire net or mesh plate of Okada et al (modified) at the fuse joint between the plastic component and the encapsulation compound in order to ensure effective shielding and prevent dislodging of the wire net or mesh plate. 
 	Regarding claim 11, is is well-known in the mechanical bonding art to pass an encapsulating material through a preform in order to create a strong mechanical bond.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the encapsulating compound of Okada et al (modified) penetrate into the wire net or mesh plate of Okada et al (modified) in order to create a strong mechanical bond therebetween.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0311095) in view of Koshiba (US 2002/0180108).
 	Regarding claim 9, Okada et al teach:
 	(currently amended): An electromagnetic compatibility (EMC) shielding housing (Okada et al: paras. , comprising: a plastic molded part (Okada et al: para. 0121; plate-like member 11 is made of resin); being integrated into said plastic molded part (Okada et al: paras. 0123-124; figs 13-16; resin 41 is used to encapsulate the electronic components 31).
	However, Okada et al do not teach an EMC active fabric integrated into said plastic molded part, said EMC active fabric being overmolded with at least one further plastic component of said encapsulation compound.  Koshiba teaches an electromagnetic shielding box including a wire net 3 or mesh plate 4 being overmolded by the plastic wall body 8 of the box (figs 1-6).  Koshiba also teaches the use of embedded/encapsulated wire nets or mesh plates has great advantages for electromagnetic shielding (para. 0006).  Since Okada et al and Koshiba are analogous with respect to electromagnetic shielding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encapsulated wire net or mesh plate of Koshiba into the resin plate-like shield member 11 of Okada et al, which is overmolded by the resin /the encapsulating compound, in order to greatly enhance the shielding properties of member 11.

Applicant’s arguments with respect to claim(s) 7,9, and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL